UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1473


JUDITH HALPERN,

                  Plaintiff - Appellant,

          v.

SSA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-02538-TDC)


Submitted:   February 9, 2017               Decided:   February 17, 2017


Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Judith Halpern, Appellant Pro Se. Benjamin Blair Prevas, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Judith Halpern appeals the district court’s order adopting

the    magistrate            judge’s     recommendation             and    upholding     the

Commissioner’s denial of Halpern’s applications for disability

insurance benefits and supplemental security income.                                At the

outset, we limit our review to the issues raised in Halpern’s

informal brief.              Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir.     2014).          Further,        our        review    of     the    Commissioner’s

determination is limited to evaluating whether the correct law

was    applied         and     whether     the        findings       are     supported    by

substantial evidence.             Bird v. Comm’r of Soc. Sec. Admin., 699
F.3d 337, 340 (4th Cir. 2012).                      “Substantial evidence means such

relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”                Hancock v. Astrue, 667 F.3d 470, 472

(4th     Cir.     2012)       (internal        quotation          marks    omitted).      In

conducting       this        analysis,    we        may     not    “reweigh    conflicting

evidence,       make    credibility        determinations,            or   substitute    our

judgment        for     that     of      the        [administrative         law   judge].”

Radford v. Colvin, 734 F.3d 288, 296 (4th Cir. 2013) (internal

quotation marks omitted).

       Within     this       framework,        we    have    thoroughly       reviewed   the

record and the parties’ submissions and discern no reversible

error.     Accordingly, we affirm the district court’s judgment.

Halpern v. SSA, No. 8:14-cv-02538-TDC (D. Md. Mar. 21, 2016).

                                                2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     3